Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made  
The allowed claims are 1-6.

The following is an examiner’s statement of reasons for allowance:
Regarding the independent claim, the closest prior art of record is US 2016/0018136 to Hirayama.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, the three suction pipes are disposed so that a first center of a first flow path cross section of the first suction pipe, a second center of a second flow path cross section of the second suction pipe, and a third center of a third flow path cross section of the third suction pipe are positioned at vertices of a triangle in a portion penetrating the bottom portion of the accumulator when viewed from above the accumulator, the first suction pipe is disposed so that the first flow path cross section overlaps a center connection line passing through the center of the compressor main body and a center of the accumulator when viewed from above the accumulator, the second suction pipe and the third suction pipe are disposed so that the second flow path cross section and the third flow path cross section are positioned on opposite sides 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763